■By the Court, Shatter, J.
This action was brought to recover damages for the loss of a stallion, by means of the negligence of the defendant as a common carrier between the cities of San Francisco and Oakland.
The plaintiff- introduced evidence tending to • prove that on the 3d day of April, 1859, he embarked the stallion on the “ Contra Costa,” at San Francisco, to be carried for him to the City of Oakland. That the horse was put by the captain of the boat opposite the boiler in the place where horses were usually stationed. That the boiler of the steamer exploded on the passage, and that the horse was so far injured by the explosion that he died on the same day. That the Contra Costa was at the time racing with a rival steamer running between the same termini; that there was betting among the passen*429gers of the Contra Costa, which betting was encouraged by the assurances and conduct of the engineer.
The defendant offered in evidence the deposition of George W. Coffee, “ for the purpose solely of showing the condition of the boilers of the steamer.” The plaintiff objected to the evidence as incompetent and irrelevant, and the Court sustained the objection. The appellant claims that this ruling was erroneous.
Where the cause of the damage for which recompense is sought is unconnected, as was the case here, with the conduct or propensities of the animal undertaken to be carried, the carrier is subjected to the ordinary responsibilities connected with his vocation. (Palmer v. The Grand Junction Railway Company, 4 Mees. and Wels. 749; Clarke v. The Rochester and Syracuse Railroad Company, 14 N. Y. 574.) In the case at bar, the boilers were either sufficient or insufficient. If they were insufficient, proof of the fact could have been of no service to the defendant, of course ; and if sufficient, the proper deduction from the fact would be, not that the explosion resulted from the act of God, but from some fault in the management—the very cause to which it was attributed in the theory of the plaintiff’s case. The defendant was an insurer against all injury not resulting from the act of God or the public enemies, or from the conduct of the animal; and it follows that the good condition of the boilers had as little to do with the question of liability and with the question of damages also, as the condition of the rudder or the general staunchness of the ship, the misconduct charged being assumed or given.
Upon the exclusion of Coffee’s deposition, the defendant offered to prove “ that all skill and care and prudence were used, as far as human foresight would go, and that defendant did in fact provide and have on board a good and sufficient engine and boilers, capable of sustaining a pressure of steam twice the amount that was in the boiler at the time of the explosion, and that the master, engineer, crew and defendant so conducted themselves that the explosion occurred by inevitable accident or unknown causes, and against which precau*430tion and skill could not guard.” On objection taken by the plaintiff this evidence was also excluded.
As between Court and counsel, the offer lacks the simplicity and directness called for by the occasion.
It is complicated and somewhat confused. The plaintiff’s case imputed the explosion to the racing and its incidents, and proof was introduced of that misconduct by him, as we must intend, not so much for the purpose of proving the liability (Boyce v. The California Stage Company, 25 Cal. 460,) as for the purpose of enhancing the damages by interest on the value of the animal. (Watkinson v. Laughton, 8 Johns. R. 217.) If the defendant proposed to meet the case in this aspect of it, the offer should have been to disprove the particular misconduct imputed. But the offer, as made, does not necessarily impart anything more than an offer to prove that a reckless act was carefully performed.
But there is another aspect under which the question may be presented. Let it be assumed that the purpose was to prove as a proposition of defense that explosion resulted from' the vis major, and that the proof of the strength of the boilers and of extraordinary care, on the part of officers and crew, was offered for the purpose of supplying grounds of presumption. The answer is that there is no logical connection between the strength of the boilers and extraordinary care in the management on the one hand, and vis major propounded on the other —as little indeed as there is between the same facts and the conclusion that the explosion was caused, or that the horse was killed by public enemies. (Boyce v. California Stage Co.) Proof that the boilers were sufficiently strong would establish merely that the horse was not killed by reason of their weakness. Proof that extraordinary care was used, would prove simply that the explosion occurred in spite of it, but it would throw no light upon the question of whether it did or did not result acto Dei. Between the point at which extraordinary care on the point of a bailee may be said to terminate, and the point at which “ superior force” may be said to begin, there is a wide space for'the interposition of other agencies, and the *431law presumes against a carrier in every case, except it be made to appear that the injury complained of could not have happened by the intervention of human means. (Forward v. Pittard, 1 T. R. 27.)
Other errors are assigned, but none that require particular notice.
Judgment affirmed.